 



SEPARATION AGREEMENT AND RELEASE

      This Separation Agreement and Release (this “Agreement”) is made and
entered into as of January 19, 2005 (the “Effective Date”), by and between David
C. Gasmire (“Employee”) and Odyssey HealthCare, Inc., a Delaware corporation
(the “Company”).

      WHEREAS, Employee and the Company are parties to that certain Amended and
Restated Employment Agreement, made and entered into as of February 28, 2002,
pursuant to which the Company employed Employee (the “Employment Agreement”),
attached as Exhibit A hereto;

      WHEREAS, the Company and Employee have mutually agreed to the termination
of the Employment Agreement and Employee’s employment with the Company and its
subsidiaries without further obligation of either party under the Employment
Agreement (except to the extent that any such obligations are expressly
incorporated herein), effective as of October 15, 2004 (the “Termination Date”);
and

      WHEREAS, capitalized terms not defined herein shall have meanings given
such terms in the Employment Agreement.

      NOW, THEREFORE, for and in consideration of the mutual covenants,
agreements, and promises set forth herein, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged,
Employee and the Company hereby agree as follows:

      1. Termination. The parties hereby represent and warrant that prior to the
Termination Date, Employee’s employment relationship with the Company was
pursuant to and governed solely by the Employment Agreement. Employee hereby
resigns from his employment with the Company effective as of the Termination
Date. Employee further agrees to and does hereby resign effective as of the
Termination Date from any other appointments or positions which he may hold with
the Company or any of its subsidiaries, including his position as a director
and/or officer of the Company and each of its subsidiaries. Employee agrees to
execute all further documents which the Company may reasonably request of him to
effectuate such resignations. Employee hereby waives the Company’s 30-day prior
written notice of termination obligation set forth in Section 7.2(d) of the
Employment Agreement.

      2. Consideration. In consideration of the Employee’s execution and
non-revocation of this Agreement and the covenants and promises contained
herein, the Company shall provide to Employee, or in the event of his death, to
Employee’s estate or legal representative, the following consideration (the
“Consideration”), to which Employee acknowledges he is not otherwise entitled:

      (a) the Company and Employee agree that Employee’s resignation and
termination of employment is a “termination without Cause” under the Employment
Agreement, thereby entitling Employee to the following:

 



--------------------------------------------------------------------------------



 



  (i)   for the duration of the Severance Period, bi-weekly payments of
$17,692.31, which payments shall be made in accordance with the Company’s
customary payroll practices;     (ii)   a pro-rated amount of any annual bonus
to which Employee would be entitled for 2004 as previously established by the
Compensation Committee subject to the Company achieving certain financial
targets previously established by the Compensation Committee for 2004, which
shall be paid at the earlier of (1) the date it would have been due if Employee
was not terminated, or (2) upon completion of the Severance Period;     (iii)  
reimbursement for any COBRA payments actually incurred by Employee during the
Severance Period, payable in accordance with the regular expense reimbursement
procedures for executives of the Company. Employee shall report COBRA payments
actually incurred by Employee by delivering to the Company an expense
reimbursement report in the form attached as Exhibit B hereto, accompanied by
evidence of payment thereof;     (iv)   for such time period during the
Severance Period after which Employee may not participate in COBRA coverage,
reimbursement for any payments actually incurred by Employee for health and
dental insurance, not to exceed the maximum monthly COBRA reimbursement provided
in clause (iii) immediately above. Such reimbursement shall be paid monthly upon
delivery by Employee to the Company of an expense reimbursement report in the
form attached hereto as Exhibit “B”, accompanied by evidence of payment thereof;
    (v)   the Company’s continuing obligations under the Option Agreements (as
defined herein) set forth in paragraph 3 of this Agreement; and     (vi)  
reimbursement for the cost of Employee’s full medical examination at the Cooper
Clinic in Dallas, Texas, provided that such medical examination was completed
before the Termination Date.

      (b) the Company shall provide Employee with the general release and
covenant not to sue contained in paragraph 5 of this Agreement.

      The Consideration, both in the aggregate and individually, shall be in
full satisfaction of all unpaid or outstanding obligations due Employee as a
consequence of his employment with the Company, including under the Employment
Agreement, through the Termination Date. The amount of Consideration to be paid
to Employee pursuant to this paragraph 2 shall be net of any applicable
withholding taxes as provided in paragraph 4 of this Agreement.

      3. Stock Options. Employee hereby represents and warrants that, except for
the stock option agreements described on Exhibit C hereto (the “Option
Agreements”), he is not a party to any stock option, stock appreciation right or
similar agreement granting Employee the right to acquire or benefit from the
appreciation in value of capital stock of the Company or any of its
subsidiaries. The Company acknowledges and agrees that in accordance with the
terms of

 



--------------------------------------------------------------------------------



 



Section 7.2(d)(iv) of the Employment Agreement, as of the Termination Date all
stock options granted to Employee pursuant to the Option Agreements that are not
vested as of the Termination Date shall fully vest, and all stock options held
by Employee as of the Termination Date shall remain exercisable for a period of
two years from and after the Termination Date (notwithstanding anything to the
contrary contained in the stock option plans or agreements pursuant to which
such stock options were granted); provided, however, that no stock options under
the Option Agreements shall vest and become exercisable (to the extent not
already vested and/or exercisable) if Employee revokes this Agreement on or
before 12:00 midnight, Dallas, Texas time on the seventh day following the
Effective Date in accordance with paragraph 28 of this Agreement; provided
further that no revocation of this Agreement by Employee shall affect any
preexisting rights or vesting Employee may have under the Option Agreements and
which rights or vesting survives Employee’s termination of employment under the
terms of the Option Agreements.

      4. Taxes. The Consideration together with the Company’s continuing
obligations under the Option Agreements set forth in paragraphs 2 and 3 of this
Agreement shall be subject to applicable federal, state and local withholding
taxes. Employee agrees that, to the extent that any individual federal or state
taxes of any kind may be due as a result of any such payment to Employee,
Employee shall be solely responsible for such taxes and will indemnify, defend,
and hold harmless the Company in the event there is any claim against the
Company for such taxes.

      5. General Release and Covenant Not to Sue.

      (a) Employee, on behalf of himself and his family, attorneys, heirs,
estate, agents, executors, representatives, administrators and each of their
respective successors and assigns (collectively, the “Employee Parties”), hereby
generally releases and forever discharges the Company and its predecessors,
successors, assigns, parents, subsidiaries and affiliates and each of the
foregoing entities’ respective past, present and future shareholders, members,
partners, managers, directors, officers, employees, agents, representatives,
principals, insurers, attorneys, employee benefit programs (and the trustees,
administrators, fiduciaries and insurers of such programs), and any person
acting by, through, under or in concert with any of the foregoing entities
(collectively, the “Company Parties”) from any and all claims, complaints,
charges, demands, liabilities, suits, damages, losses, expenses, attorneys’
fees, obligations or causes of action (“Claims”), known or unknown, of any kind
and every nature whatsoever, and whether or not accrued or matured, which any of
them may have, arising out of or relating to any transaction, dealing,
relationship, conduct, act or omission, or any other matters or things occurring
or existing at any time prior to and including the Effective Date (including but
not limited to any Claims against any of the Company Parties based on, relating
to or arising under wrongful discharge, retaliation, breach of contract (whether
oral or written), tort, fraud, defamation, slander, breach of privacy, violation
of public policy, negligence, promissory estoppel, Title VII of the Civil Rights
Act of 1964, The Age Discrimination in Employment Act, The Americans with
Disabilities Act, the Employee Retirement Income Security Act of 1974, or any
other federal, state or local law relating to employment (or unemployment), the
payment of wages, salary or other compensation, civil or human rights, or
discrimination in employment (based on age or any other factor)) in all cases
arising out of or relating to Employee’s employment by the Company or any
subsidiary thereof or Employee’s investment in the Company or any subsidiary
thereof or his services as an officer or employee of the Company or

 



--------------------------------------------------------------------------------



 



any subsidiary thereof, or otherwise relating to the termination of such
employment or services; provided, however, that this release will not limit or
release (i) Employee’s rights under this Agreement or Employee’s rights under
the Employment Agreement that survive the Termination Date and are expressly
identified and incorporated by reference herein pursuant to paragraph 12, (ii)
Employee’s rights to indemnification from any Company Party in respect of his
services as a director, officer or employee of a Company Party (or of any entity
for which Employee has served in any such capacity or a similar capacity at the
request of the Company) as provided by law, that certain Indemnification
Agreement dated as of November 30, 2000, by and between the Company and Employee
(the “Indemnification Agreement”), the certificates of incorporation or bylaws
(or like constitutive documents) of any Company Party or Employee’s rights to
payment under any director’s and officer’s liability insurance carried by the
Company or the Company Parties from time to time, (iii) subject to the terms of
the Employment Agreement, Employee’s rights under any incentive, savings, stock
option, equity-based, profit sharing and retirement plans, practices, policies
and programs in which Employee participated prior to the Termination Date
(collectively, “Investment Plans”) or any agreement entered into to evidence
rights granted pursuant to an Investment Plan, (iv) Employee’s entitlement, if
any, to continued medical and dental insurance coverage under and pursuant to
COBRA, or (v) any rights of Employee under any welfare benefit plan, practice or
program provided by the Company (including medical, prescription, dental,
short-term and long-term disability, salary continuance, employee life, group
life, accidental death and travel accident insurance plans and programs) in
which Employee participated prior to the Termination Date.

      Employee, on behalf of himself and each of the other Employee Parties,
hereby covenants forever not to assert, file, prosecute, commence or institute
(or sponsor or purposely facilitate any person in connection with the
foregoing), any complaint or lawsuit or any legal, equitable, arbitral or
administrative proceeding of any nature, against any of the Company Parties in
connection with any released Claims, and represents and warrants that no other
person or entity has initiated or, to the extent within his control, will
initiate any such proceeding on his behalf, and that if such a proceeding is
initiated, Employee shall accept no benefit therefrom.

      (b) The Company, on its own behalf and on behalf of the other Company
Parties, hereby generally releases and forever discharges the Employee Parties
from any and all Claims, known or unknown, of any kind and every nature
whatsoever, and whether or not accrued or matured, which any of them may have,
arising out of or relating to any transaction, dealing, relationship, conduct,
act or omission, or any other matters or things occurring or existing at any
time prior to and including the Effective Date (including but not limited to any
Claims based on, relating to or arising under breach of contract (whether oral
or written), tort, fraud, defamation, slander, violation of public policy,
negligence, promissory estoppel, or any other federal, state or local law
relating to employment or discrimination in employment) in all cases arising out
of or relating to Employee’s employment by the Company or any subsidiary thereof
or Employee’s investment in the Company or any subsidiary thereof or his
services as a director, officer or employee of any Company Party (or of any
entity for which Employee has served in any such capacity or a similar capacity
at the request of the Company), or otherwise relating to the termination of such
employment or services; provided, however, that this release will not limit or
release (i) the Company’s rights under this Agreement or the Company’s rights
under the Employment Agreement that survive the Termination Date and are
expressly identified and incorporated by reference herein pursuant to paragraph
11, (ii) the Company’s rights against

 



--------------------------------------------------------------------------------



 



Employee with respect to any breach of fiduciary or other legal duties as a
director or officer, any fraudulent or criminal activity or any action or
conduct that would constitute Cause under the Employment Agreement, (iii) the
Company’s rights under the Option Agreements, or (iv) the Company’s rights under
any Investment Plan or any agreement entered into to evidence rights granted
pursuant to an Investment Plan.

      The Company, on behalf of itself and the other Company Parties, hereby
covenants forever not to assert, file, prosecute, commence or institute (or
sponsor or purposely facilitate any person in connection with the foregoing),
any complaint or lawsuit or any legal, equitable, arbitral or administrative
proceeding of any nature, against any of the Employee Parties in connection with
any released Claims, and represents and warrants that no other person or entity
has initiated or to the extent within its control, will initiate any such
proceeding on its behalf, and that if such a proceeding is initiated, the
Company and the other Company Parties shall accept no benefit therefrom.

      6. Cooperation. Employee agrees to cooperate with the Company as
reasonably requested by the Company, including by responding to questions,
attending depositions, administrative proceedings and court hearings, executing
documents, and cooperating with the Company and its accountants and legal
counsel with respect to legal and intellectual property matters, business
issues, and/or claims, administrative or arbitral proceedings and litigation of
which he has or is believed to have personal or corporate knowledge. Employee
shall not be required to engage in any activities on behalf of the Company under
this Section 6 in excess of ten (10) hours per month or at any time after the
end of the Severance Period unless Employee and the Company mutually agree upon
compensation to Employee for such services, provided, however, that any such
limitation on hours shall not apply to Employee’s activities in connection with
any lawsuit or legal proceeding in which Employee is a named party, for as long
as Employee is a named party, or the current investigation being conducted by
the United States Department of Justice. Employee further agrees, except as
required by subpoena or other applicable legal process (after the Company has
been given reasonable notice and opportunity to seek relief from such subpoena
or other legal process), to maintain, in strict confidence, any information of
which he has knowledge regarding current and/or future claims, administrative or
arbitral proceedings and litigation, to the extent that such information relates
to matters that involve confidential, secret or proprietary information of the
Company or its nondisclosure is necessary to preserve attorney-client or work
product privileges of the Company. Employee agrees, except as required by
subpoena or other applicable legal process (after the Company has been given
reasonable notice and opportunity to seek relief from such requirement), not to
communicate with any party(ies), their legal counsel or others adverse to the
Company in any such claims, administrative or arbitral proceedings or litigation
except through the Company’s designated legal counsel to the extent necessary to
protect confidential, secret or proprietary information of the Company or to
preserve attorney-client and work product privileges of the Company. Employee
further agrees to use reasonable efforts to give the Company notice of any and
all attempts to compel disclosure of any confidential, secret and proprietary
information of the Company, its subsidiaries and affiliates, in such a manner so
as to provide the Company with written notice at least five days before
disclosure or within three business days after Employee is informed that such
disclosure is being or shall be compelled, whichever is earlier. Such written
notice shall include a description of the information to be disclosed, the
court, government agency, or other forum through which the disclosure is sought,
and the date by which the

 



--------------------------------------------------------------------------------



 



information is to be disclosed, and shall contain a copy of the subpoena, order
or other process used to compel disclosure. Employee also shall make himself
available at reasonable times and upon reasonable notice to answer questions or
provide other information within his possession and requested by the Company
relating to the Company, its subsidiaries and/or their respective operations in
order to facilitate the smooth transition of Employee’s duties to his successor.
The Company shall reimburse Employee for any documented out-of-pocket expenses,
including but not limited to travel expenses and reasonable legal fees,
reasonably incurred by Employee in complying with this paragraph 6 and as
approved by the Company.

      7. Mail. The Company may open and answer, and authorize others to open and
answer, all mail communications, and other correspondence addressed to Employee
relating to the Company or any of its subsidiaries or affiliates or to
Employee’s employment with the Company or any of its subsidiaries or affiliates
and Employee shall promptly refer to the Company all inquiries, mail
communications, and correspondence received by him relating to the Company or
any of its subsidiaries or affiliates or to Employee’s employment with the
Company or any of its subsidiaries or affiliates. If any such mail,
communications or correspondence received by the Company includes any threat of
any claim against Employee personally, the Company shall promptly notify
Employee thereof. The Company shall promptly forward to Employee any of
Employee’s personal mail, communications or correspondence received by the
Company, unopened to the extent it is reasonably ascertained to be of a personal
nature.

      8. Company Property. Employee has returned to the Company all tangible
Company property in Employee’s possession including, without limitation the
laptop computer (IBM Thinkpad T-40, Model No. 2373-94U, Serial No. 99RAG97);
provided, however, Employee may retain, without payment of any compensation to
the Company the desktop computer (IBM Thinkcenter A-50, Model No. 8183-34U,
Serial No. KCBF3Z9) in Employee’s current possession, and Employee may retain
all software and data contained in such computer. Employee represents to the
Company that there are no data or files on the desktop computer that pertain to
Company business.

      9. Notices. Any notice, demand, or communication required, permitted, or
desired to be given hereunder, shall be deemed effectively given when personally
delivered or mailed by prepaid, certified mail, return receipt requested,
addressed as follows:

     
Employee
David C. Gasmire
5504 Wilts Court
Plano, Texas 75093
  Employer
Odyssey HealthCare, Inc.
717 North Harwood, Suite 1500
Dallas, Texas 75201
 
   
with a copy to:
James T. Drakeley
Hiersche Hayward Drakeley &
   Urbach, P.C.
15303 Dallas Parkway, Suite 700
Addison, Texas 75001
  with a copy to:
P. Gregory Hidalgo
Vinson & Elkins L.L.P.
3700 Trammell Crow Center
2001 Ross Avenue
Dallas, Texas 75201

 



--------------------------------------------------------------------------------



 



or to such other address or addresses as any party hereto may from time to time
specify in writing in a notice given to the other party in compliance with this
paragraph 9. Notices shall be deemed given upon the earlier of actual receipt or
three days after mailing in accordance with this paragraph 9.

      10. Certain Acknowledgements. Employee acknowledges that he is hereby
advised to consult with an attorney before signing this Agreement, and that
before entering into this Agreement that he has had the opportunity to consult
with any attorney or other advisor of his choice, and has done so, and has not
relied in connection herewith on legal counsel for the Company. Employee
acknowledges that he has read and understands this Agreement, is fully aware of
its legal effect, has not acted in reliance upon any representations or promises
made by the Company other than those contained in writing herein, that he has
entered into this Agreement of his own free will, and that no promises or
representations have been made to him by any person to induce him to enter into
this Agreement other than the terms expressly set forth therein.

      11. Prior Agreements. With the exception of the Option Agreements and the
Indemnification Agreement, this Agreement integrates the whole of all agreements
and understandings of any sort or character between the parties concerning the
subject matter of this Agreement and any other dealings between the parties, and
supersedes all prior negotiations, discussions, or agreements of any sort
whatsoever relating to the subject matter hereof, or any claims that might have
ever been made by one party against any opposing party to this Agreement. There
are no representations, agreements, or inducements except as set forth expressly
and specifically in this Agreement. Further, all prior employment contracts,
including but not limited to the Employment Agreement (except to the extent
expressly incorporated by referenced herein pursuant to paragraph 12), between
the parties are superseded by this Agreement. There are no unwritten oral or
verbal understandings, agreements, or representations of any sort whatsoever, it
being stipulated that the rights of the parties shall be governed exclusively by
this Agreement.

      12. Survival of Employment Agreement and Stock Option Provisions. The
following provisions of the Employment Agreement are incorporated herein by
reference, shall survive the Termination Date and shall continue in full force
and effect: (a) all definitions in the Employment Agreement; (b) Section 4
(Confidentiality); (c) Section 5 (Item Ownership); and (d) Section 6
(Noncompetition Agreement) insofar as it is applicable with respect to
termination of Employee’s employment without Cause pursuant to Section 7.2(d) of
the Employment Agreement.

      Subject to the terms of paragraph 3 hereof, each of the Option Agreements
shall remain in full force and effect. Nothing contained in this Agreement shall
affect any rights of the Employee under the Indemnification Agreement, which
shall survive the Termination Date and continue in full force and effect
pursuant to its terms.

      Except as specifically described herein, all of the parties’ rights and
obligations under the Employment Agreement are extinguished upon the
effectiveness of this Agreement.

 



--------------------------------------------------------------------------------



 



      13. Nondisparagement:

      (a) Employee expressly acknowledges, agrees and covenants that he will not
make any public or private statements, comments or communications in any form,
(oral, written or electronic), which could, in any way, constitute libel,
slander or false statement regarding any of the Company or Company Parties which
has the purpose or effect of harming the business reputation or goodwill of any
of the Company or the Company Parties; provided, however, that the terms of this
Section 13(a) shall not apply to communications between Employee and his spouse,
clergy or attorneys, which are subject to a claim of privilege existing under
common law, statute or rule of procedure, nor shall it apply to truthful
statements made in response to a court order, subpoena, or judicial process or
during the course of any investigation by any law enforcement authority. Where
applicable, this covenant applies to any public or private statements, comments
or communications in any form (oral, written or electronic), about the Company
or the Company Parties’ officers, directors, employees or business or personnel
practices. Employee further agrees that he will not in any way solicit any such
statements, comments or communications.

      (b) Company expressly acknowledges, agrees and covenants that neither it
nor the Company Parties will make any public or private statements, comments or
communications in any form (oral, written or electronic), which could, in any
way, constitute libel, slander or false statement regarding Employee which has
the purpose or effect of harming the business reputation or good will of
Employee; provided, however, that the terms of this Section 13(b) shall not
apply to communications between Company and Company Parties and their attorneys,
which are subject to a claim of privilege existing under statute or rule of
procedure, nor shall it apply to truthful statements made in response to a court
order, subpoena, or judicial process or during the course of any investigation
by any law enforcement authority. Where applicable, this covenant applies to any
public or private statements, comments or communications in any form (oral,
written or electronic), about Employee. Company further agrees that neither it
nor the Company Parties will in any way solicit any such statements, comments or
communications.

      14. Modification; Waiver. This Agreement may not be modified or amended
except in writing signed by the parties. No term or condition of this Agreement
will be deemed to have been waived except in writing by the party charged with
waiver. A waiver shall operate only as to the specific term or condition waived
and will not constitute a waiver for the future or act on anything other than
that which was specifically waived. The failure of any party hereto to exercise
any right, power or remedy provided under this Agreement or otherwise available
in respect hereof at law or in equity, or to insist upon compliance by any other
party hereto with its obligations hereunder, and any custom or practice of the
parties at variance with the terms hereof, shall not constitute a waiver by such
party of its right to exercise any such or other right, power or remedy or to
demand such compliance.

      15. Counterparts. This Agreement may be executed and delivered (including
by facsimile transmission) in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one and the same
instrument. Any counterpart of this Agreement that has attached to it separate
signature pages which together contain the signature of all parties hereto shall
for all purposes be deemed a fully executed original. Facsimile signatures shall
constitute original signatures.

 



--------------------------------------------------------------------------------



 



      16. Successor and Assigns. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and to
their respective successors and permitted assigns. Neither this Agreement nor
any rights or obligations hereunder may be assigned by Employee, other than by
will or the laws of descent or distribution. Any amounts payable under this
Agreement to Employee after his death shall be paid to Employee’s estate or
legal representative.

      17. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a portion of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of such illegal, invalid
or unenforceable provision there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

      18. Mitigation. Employee is not obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to Employee under
any of the provisions of this Agreement.

      19. Injunctive Relief. Employee acknowledges that money damages would be
both incalculable and an insufficient remedy for a breach by Employee of
paragraphs 5 and 6 of this Agreement and Sections 4, 5 and 6 of the Employment
Agreement and that any such breach would cause the Company irreparable harm.
Accordingly, the Company, in addition to any other remedies at law or in equity
it may have, shall be entitled, without the requirement of posting of bond or
other security, to equitable relief, including injunctive relief and specific
performance, in connection with a breach by Employee of paragraph 5 or 6 of this
Agreement and Section 4, 5 or 6 of the Employment Agreement. The parties agree
that the only circumstances in which disputes between them will not be subject
exclusively to arbitration pursuant to the provisions in paragraph 29 are in
connection with a breach of paragraph 5 or 6 of this Agreement or Section 4, 5
or 6 of the Employment Agreement by Employee.

      20. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS (WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICT OF LAW) AND, WHERE APPLICABLE, THE LAWS OF THE UNITED
STATES.

      21. Choice of Forum. The parties consent to venue in Dallas County, Texas
and to the exclusive jurisdiction of competent state courts or federal courts in
the state or district in Dallas County, Texas for all litigation which may be
brought, subject to the requirement for arbitration in paragraph 29, with
respect to the terms of, and the transactions and relationships contemplated by,
this Agreement. The parties further consent to the non-exclusive jurisdiction of
any state court located within a district which encompasses assets of a party
against which a judgment has been rendered for the enforcement of such judgment
or award against the assets of such party.

 



--------------------------------------------------------------------------------



 



      22. Return of Documents. Employee agrees that, except for this Agreement,
the Option Agreements and a copy of the Employment Agreement, all originals and
all copies of documents, notices, computer discs, tapes or other tangible
information of any sort which he has in his possession or under his custody or
control that relate in any manner to his duties at the Company or any its
subsidiaries, which are not otherwise available to the public, whether or not
made or compiled by him, are the property of the Company or any of its
subsidiaries and that he will return any such property to the Company not later
than 24 hours after the Effective Date. Employee agrees that he will not retain
any copies of such matter. The materials required to be returned pursuant to
this paragraph 22 shall not include personal correspondence that does not relate
to the Company, its subsidiaries or any of its business.

      23. No Rights to Additional Compensation and Future Employment. Except as
expressly provided in this Agreement, neither the Company nor any of its
predecessors, parents, successors, assigns or affiliates shall have any further
obligation to Employee in connection with the Employment Agreement or Employee’s
employment by the Company or any of its subsidiaries, including, but not limited
to, severance, compensation (including but not limited to deferred compensation,
employment contracts, stock options, bonuses and commissions), health insurance,
life insurance, disability insurance, club dues, vehicle allowances, vacation
pay, sick pay and any similar obligations.

      Employee acknowledges and agrees that he does not possess any rights or
claims to future employment with the Company or any of its subsidiaries and
affiliates after the Termination Date. The Company and Employee also acknowledge
and agree that this Agreement is in full settlement and satisfaction of all
duties, rights and obligations arising under the Employment Agreement and that
the Employment Agreement is hereby terminated, except as set forth in paragraph
12 hereof.

      24. Remedies Cumulative. All rights, powers and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.

      25. Third Party Beneficiaries. Except as provided in paragraph 16 of this
Agreement, this Agreement is not intended to be for the benefit of, and shall
not be enforceable by, any person or entity who or which is not a party hereto

      26. Construction. This Agreement shall be deemed drafted equally by all
the parties. Its language shall be construed as a whole and according to its
fair meaning. Any presumption or principle that the language is to be construed
against any party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, or sections are to those parts of this
Agreement, unless the context clearly indicates to the contrary. Also, unless
the context clearly indicates to the contrary, (a) the plural includes the
singular and the singular includes the plural, (b) “and” and “or” are each used
both conjunctively and disjunctively, (c) “any,” “all,” “each,” or “every” means
“any and all, and each and every,” (d) “includes” and “including” are each
“without limitation,” and (e) “herein,” “hereof,” “hereunder” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular paragraph, subparagraph,

 



--------------------------------------------------------------------------------



 



section or subsection. As used herein, the term “affiliate” shall have the
meaning given such term in Rule 405 promulgated under the Securities Act of
1933.

      27. Expenses. Except as otherwise expressly provided in this Agreement,
all costs and expenses (including attorneys fees and expenses) incurred by the
parties hereto in connection with this Agreement and the transactions
contemplated hereby shall be borne solely and entirely by the party which has
incurred such expenses.

      28. Execution. Employee understands that he has 21 days to consider this
Agreement, (which Employee agrees is a reasonable amount of time) before
executing it, although Employee may execute this Agreement before the 21 days’
period expires. In addition, Employee understands that he may revoke this
Agreement within seven days after Employee has signed this Agreement by delivery
of a written notice to the Company, attn: [insert name and address], within the
seven-day period. This Agreement shall not become effective or enforceable, and
the Consideration set forth in this Agreement shall not be paid, until after the
expiration of this seven day period without revocation by Employee. At its
option, the Company may require, as a condition of Employee receiving the
Consideration set forth in this Agreement, Employee to confirm in writing that
he has not revoked this Agreement during the seven day period. Employee’s
acceptance of any of the Consideration or his exercise of any stock options that
were unvested as of the Termination Date shall constitute his acknowledgment
that he did not revoke this Agreement during this seven day period.

      29. Arbitration. Except as otherwise provided in paragraph 18, in the
event any claim, demand, cause of action, dispute, controversy or other matter
in question (“Arbitration Claim”), arises out of this Agreement, or the
Employment Agreement and its termination, or termination of Employee’s
employment, then, upon the written request of Employee or the Company, such
dispute or controversy will be submitted to binding arbitration. Any arbitration
will be conducted in accordance with the Federal Arbitration Act (“FAA”) and, to
the extent an issue is not addressed by the FAA or the FAA does not apply, with
the then-current National Rules for the Resolution of Employment Disputes of the
American Arbitration Association (“AAA”) or other rules of the AAA as applicable
to the Arbitration Claims asserted. The results of arbitration will be binding
and conclusive on the parties hereto. All parties agree that venue for
arbitration will be in Dallas County, Texas. If Employee is the prevailing
party, then Employee will be entitled to reimbursement by the Company for
reasonable attorneys’ fees, reasonable costs and other reasonable expenses
pertaining to the arbitration. All proceedings conducted pursuant to this
paragraph 28 will be kept confidential by all parties. THE ARBITRATORS SHALL
HAVE NO AUTHORITY TO AWARD PUNITIVE DAMAGES UNDER ANY CIRCUMSTANCES (WHETHER IT
BE EXEMPLARY DAMAGES, TREBLE DAMAGES, OR ANY OTHER PENALTY OR PUNITIVE TYPE OF
DAMAGES). REGARDLESS OF WHETHER SUCH DAMAGES MAY BE AVAILABLE UNDER TEXAS LAW,
EMPLOYEE AND THE COMPANY EACH HEREBY WAIVE THE RIGHT, IF ANY, TO RECOVER
PUNITIVE DAMAGES IN CONNECTION WITH ANY ARBITRATION CLAIMS. EMPLOYEE AND THE
COMPANY ACKNOWLEDGE THAT BY SIGNING THIS AGREEMENT EMPLOYEE AND THE COMPANY ARE
WAIVING ANY RIGHT THAT EMPLOYEE OR THE COMPANY MAY HAVE TO A JURY TRIAL OR,
OTHER THAN AS EXPRESSLY PROVIDED BY

 



--------------------------------------------------------------------------------



 



PARAGRAPH 19, A TRIAL BEFORE A JUDGE IN CONNECTION WITH, OR RELATING TO, AN
ARBITRATION CLAIM.

      IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
in its corporate name by an officer thereof thereunto duly authorized, and
Employee has hereunto set his hands, as of the day and year first above written.

            ODYSSEY HEALTHCARE, INC.
      By:   /s/ Richard R. Burnham       Name:   Richard R. Burnham     
Title:   President and Chief Executive Officer     

                  By:   /s/ David C. Gasmire       Name:   DAVID C. GASMIRE     
          Date: January 19, 2005     

 